Title: From Alexander Hamilton to Thomas Jefferson, [22 April 1790]
From: Hamilton, Alexander
To: Jefferson, Thomas


[New York, April 22, 1790]

Mr. Hamilton returns to Mr. Jefferson the draft of the letter to Mr. Grand, with his thanks for the trouble Mr. J is so obliging as to take. Mr. Hamilton has used the liberty given him of indicating some alterations, less from any reserves in his own mind than from uncertainty respecting the views of others. It is proposed that the words between should be omitted and those interlined inserted.
Thursday
